The appellant was convicted in the district court of Shackelford County for the offense of theft of an automobile and his punishment assessed at two years confinement in the penitentiary.
The record contains but one bill of exception and this was taken to the following argument of the district attorney:
"Gentlemen of the Jury, you cannot afford to turn this defendant aloose because he has stolen cars all over the country."
The bill shows that appellant's objection was sustained by the court and the court verbally instructed the jury not to consider said remarks, and the record fails to disclose that appellant offered any charge in writing, instructing the jury not to consider these remarks. The court qualifies the bill by further stating that the district attorney was answering the statement of counsel for appellant, and the remarks made by State's counsel were invited by counsel for appellant. The appellant accepted this bill of exceptions with the court's qualification as above stated, attached thereto and is bound by the same. In this state of the record, we perceive no reversible error in regard to this matter.
In his brief, appellant contends that he cannot be legally convicted on his purported confession without other facts and circumstances of corroboration. A careful examination of the statement of facts fully convinces us that appellant's statement made while in jail to the prosecuting witness was cogently and substantially corroborated by other testimony in the record. Tht statement of facts shows that the car was stolen on or about the 19th day of December, 1922, in Albany, Shackelford, County, Texas, and that thereafter the appellant while in jail at Graham told the prosecuting witness that he had sold the car to John Hook, who lives two miles east of Lockhart in Caldwell county, and the prosecuting witness further testified that he went to Lockhart and conferred with the sheriff and found the car and that Mr. Hook drove it into town and turned it over to him and when he found this car, the highway members that were on the car when it was taken from his possession were *Page 637 
not then on it, and that the motor number had been changed. The witness, Hook, testified that appellant sold him this car at Lockhart in January, 1923. We think this evidence is amply sufficient to warrant the jury in believing that appellant stole this car in Albany in December, 1922, and sold it in Lockhart in January, 1923.
The evidence being amply sufficient to support the verdict and there being no errors manifested by the record, it is our opinion that the judgment should in all things be affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.